Order, entered on December 11, 1962, denying motion to dismiss complaint and vacate warrant of attachment, unanimously affirmed, without costs. No opinion. Order, entered on December 31, 1962, granting motion to punish for contempt for failure to appear for examination in aid of warrant of attachment, unanimously reversed, on the law, without costs, and the motion denied. The examination ordered was of the defendant, purportedly pursuant to section 919 of the Civil Practice Act. This section limits the right of examination to persons referred to in the preceding section, 918. This section refers exclusively to third persons holding property of the defendant and not to defendant himself. It follows that the examination ordered was without authority (Empire State Collateral Co. v. Cassel Custards, 29 Misc 2d 505). Concur—Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.